This action was brought originally in the Sandusky Common Pleas by Lottie Kern against the members of the immediate family of George Kern deceased to quiet title in a certain piece of real property.
It appears that George Kern executed a will and concurrently therewith certain deeds by which he provided for the distribution of his property after his death. By one of the deeds a certain farm, which is now in question was conveyed to his son the now deceased husband of Lottie Kern. Certain reference was made to' this transaction in the will.
Kern contended that the farm should pass to ber under 8514 GC., on the theory that the property was acquired by her husband by purchase.
The judgment of the Common Pleas in favor of Kern was rendered as a result of the rejection of documentary evdience in an attempt to reform the deed in accordance with the purchase and intent of the entire transaction.
This judgment was affirmed by the Appeals, it being held that the documentary evidence was not admissible except to show whether the consideration had been paid but not for the purpose of effecting the title.
The heirs contend that the court erred in refusing to allow the introduction of documentary evidence to prove that it was the purpose and intent of the testator, that the property in question should pass as ancestoral property.